DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Election/Restrictions
Applicant’s arguments, see p. 8, filed September 13, 2022, with respect to the restriction requirement of claims 1-9 and 12-19 as well as 10-11 and 20 under 35 U.S.C. §121 have been fully considered and are persuasive.  Therefore, and in view of the amendment to the claims, the requirement for restriction previously set forth in the July 15, 2022 Requirement for Restriction Office Action has been withdrawn. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 14 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 6 and 17 are indefinite in that they refer to “the pre-processed,” at line 6 of each claim, without identifying to which item pre-processed refers. Due to the multiple data items that may be pre-processed in a computing system and the degree to which one of ordinary skill in the art would have to guess as to claim meaning, the claims are found to be indefinite. For the purposes of examination, the term “the pre-processed” is being interpreted as “the pre-processed result”.
Claim 14 recites the limitation "the binding time parameter" in line 7 of the claim.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 7, 12-13 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pre-Grant Publication 2015/0178400 to Sun.

With regard to independent claim 12,
	Sun teaches a computer device, comprising: a memory, a processor, and a computer program stored on the memory and executable on the processor, wherein the processor executes the program (Sun: ¶¶0073-0074 – server, i.e. “processor” implements platform as the various devices shown in figs. 1-3.) to implement: 
	receiving IoT data reported by an IoT terminal device (Sun: ¶0122 reads in part, “…unit extracts feature information from the stored terminal information according to a certain rule, and for the terminal information of the IoT end node, the IoT access gateway and/or the IoT terminal, the rule is established from context information such as preference of a user and a priority of the capability of a terminal; preferably, coupling factors between a terminal and a network are taken into account when the feature information is extracted….” Examiner notes that extraction of data is “receiving”.); 
	according to a preset rule transmitted by a service system, determining target IoT data in the IoT data, wherein the preset rule is a condition for indicating storage processing of the IoT data (Sun: ¶0122 reads in part, “…unit extracts feature information from the stored terminal information according to a certain rule, and for the terminal information of the IoT end node, the IoT access gateway and/or the IoT terminal, the rule is established from context information such as preference of a user and a priority of the capability of a terminal; preferably, coupling factors between a terminal and a network are taken into account when the feature information is extracted….” Examiner notes that feature information is “target IoT data” and that an established rule would be understood by one of ordinary skill in the art to read upon the term “preset”.); and 
	storing the target IoT data in a storage location corresponding to the preset rule. (Sun: ¶0125 storing IoT data. Examiner notes that the storage location discussed at ¶0122 and cited above corresponds to the network used in transmission of data from the terminal.)

With regard to dependent claim 13, which depends upon independent claim 12,
	Sun teaches the computer device according to claim 12, wherein the processor executes the program to implement: 
	parsing the preset rule to obtain content corresponding to the preset rule (Sun: ¶0122 reads in part, “…unit extracts feature information from the stored terminal information according to a certain rule, and for the terminal information of the IoT end node, the IoT access gateway and/or the IoT terminal, the rule is established from context information such as preference of a user and a priority of the capability of a terminal; preferably, coupling factors between a terminal and a network are taken into account when the feature information is extracted….” Examiner notes that extraction of content corresponds to the system’s determination, i.e. “parsing” of the preset rule, as cited above in claim 12.); and 
	determining the target IoT data in the IoT data according to the content corresponding to the preset rule. (Sun: ¶0122 reads in part, “…unit extracts feature information from the stored terminal information according to a certain rule, and for the terminal information of the IoT end node, the IoT access gateway and/or the IoT terminal, the rule is established from context information such as preference of a user and a priority of the capability of a terminal; preferably, coupling factors between a terminal and a network are taken into account when the feature information is extracted….” Examiner notes that feature information is target IoT data, as cited above in claim 12.)

With regard to dependent claim 18, which depends upon independent claim 12,
	Sun teaches the computer device according to claim 12, wherein the processor executes the program to implement: 
	receiving IoT data reported by a service system (Sun: ¶0122 reads in part, “…unit extracts feature information from the stored terminal information according to a certain rule, and for the terminal information of the IoT end node, the IoT access gateway and/or the IoT terminal, the rule is established from context information such as preference of a user and a priority of the capability of a terminal; preferably, coupling factors between a terminal and a network are taken into account when the feature information is extracted….” Examiner notes that the taught computer system is the service system and that extraction of data is “receiving”.); 
	determining target IoT data in the IoT data according to a preset rule transmitted by the service system (Sun: ¶0122 reads in part, “…unit extracts feature information from the stored terminal information according to a certain rule, and for the terminal information of the IoT end node, the IoT access gateway and/or the IoT terminal, the rule is established from context information such as preference of a user and a priority of the capability of a terminal; preferably, coupling factors between a terminal and a network are taken into account when the feature information is extracted….” Examiner notes that the taught computer system is the service system, that feature information is “target IoT data” and that an established rule would be understood by one of ordinary skill in the art to read upon the term “preset”.); 
	storing the target IoT data to a storage location corresponding to the preset rule (Sun: ¶0125 storing IoT data. Examiner notes that the storage location discussed at ¶0122 and cited above corresponds to the network used in transmission of data from the terminal.); 
	pushing the target IoT data to the service system according to the storage location corresponding to the preset rule. (Sun: ¶0125 storing IoT data. Examiner notes that transmission is “pushing” and that the storage location corresponds to the network used in by the “service system” performing the taught functionality.)

	Claims 1-2 and 7 are each similar in scope to claims 12-13 and 18 respectively and are each rejected under a similar respective rationale.





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 6, 14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Sun in view of US Pre-Grant Publication 2021/0042320 to Testardi.

With regard to dependent claim 14, which depends upon dependent claim 13,
	Sun teaches the computer device according to claim 13, wherein the processor executes the program to implement: 
	acquiring a reporting device identifier contained in the IoT data (Sun: ¶0112 – received information identifying reporting device, such as, “…network identity, location. access type, coverage and IP address…” which examiner notes are “identifiers” of the reporting device.); 
	in a case that the reporting device identifier is consistent with the target device identifier, screening the IoT data according to relationship with a binding time parameter to obtain the target IoT data. (Sun: ¶0077 reads in part, “…communication network terminal is in charge of acquiring information of a communication network, including network description information (such as network identity, location. access type, coverage and IP address), general information of the network (such as bandwidth, service supported, available media port, available QoS, security level) and stream information; and also in charge of uploading acquired information of the communication network to the terminal information module.” See ¶¶0115-0116 – classification rule for terminal selection based upon communication capability, such as load rate and bandwidth. Examiner notes that a rule based upon bandwidth and load rate screens according to “binding time parameter(s)”.)
	Sun does not fully and explicitly teach a device uploading data time.
	Testardi teaches a device acquiring a device uploading data time (Testardi: ¶0054, ¶0058 – upload timestamp from a device to cloud is acquired by query.) and
	screening IoT data according to device uploading data time. (Testardi: ¶0054, ¶0058 – staleness determinations are used to screen data and the upload timestamp is used in that determination. See above citation directed to device uploading data time. See also ¶0025 – data may be created or accessed at an IoT device.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the screening according to acquire device uploading data time of Testardi into the data screening network storage system of Sun by programming the servers of Sun (Sun: ¶¶0073-0074) to acquire a device uploading data time and screen IoT data based upon the acquired device uploading data time, as taught by Testardi. Both systems are directed to data storage (Sun: ¶0122; Testardi: abstract) and consideration of time-based factors in making storage determinations (Sun: ¶¶0115-0116; Testardi: ¶0054, ¶0058). An advantage obtained through acquiring a device uploading data time and screening IoT data based upon the acquired device uploading data time would have been desirable to implement in the data screening network storage system of Sun. In particular, the motivation to combine the Sun and Testardi references would have been to limit the disadvantages of storage devices and servers. (Testardi: abstract)

	Claims 3 and 6 are each similar in scope to claims 14 and 17 respectively and are each rejected under a similar respective rationale.

Allowable Subject Matter
Claims 4-5, 8-11, 15-16 and 19-20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
	Of the closest prior art of record, US Pre-Grant Publication 2020/0210382 to Zaitsev teaches a system using rules to determine locations for writing security signatures associated with a user. Zaitsev uses preset rules and upload time of data items is recognized by the system but does not fully read upon the entire combination of claim limitations being presently recited in dependent claims 4-5, 8-11, 15-16 and 19-20.
	Of the closest prior art of record, US Pre-Grant Publication 2014/0254576 to Varma teaches a system using rules for binding-time-based updates. Further, the use of IP device identifiers associated with the network connection being used for transmission and use of binding messages are taught. Despite these similarities with the instant application, Varma too does not fully read upon the entire combination of claim limitations being presently recited in dependent claims 4-5, 8-11, 15-16 and 19-20.
	Of the closest prior art of record, US Pre-Grant Publication 2020/0076619 to Israbal teaches a system logging IoT sensor input according to rules. Israbal additionally uses preset rules to determine storage locations for data items processed by the system but does not fully read upon the entire combination of claim limitations being presently recited in dependent claims 4-5, 8-11, 15-16 and 19-20.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

	-US Pre-Grant Publication 2007/0288535 to Shitomi for use of rules for determination of data item write location
	-US Pre-Grant Publication 2016/0337322 to Kang for use of rules for determination of data item write location

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAL L BOGACKI whose telephone number is (571)270-5125. The examiner can normally be reached Monday - Thursday 9:30am - 7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMES K TRUJILLO can be reached on (571)272-3677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAL BOGACKI
Examiner
Art Unit 2157



/M.L.B./Examiner, Art Unit 2157   

/James Trujillo/Supervisory Patent Examiner, Art Unit 2157